Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The office action is in response to application filed on 07/06/2022 in which claims 1-20 were presented for examination.
Response to Arguments
Applicant’s arguments, see page 8-11, filed on 07/06/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive. 
Applicant’s argument on page 10, “a notch portion formed in the first side edge and the second side edge of each of the pair of the sleeves……. examiner equates to the claimed notch appears to be formed in the first end of the sleeve, not first and second edges”, examiner disagrees. The notch as shown below in “Annotated Fig 4of Bybee” is formed in the first side edge and the second side edge of the sleeve followed by the coupling seam. Therefore, applicant’s arguments are not found persuasive.
Based on the newly amended claims, new Claim Rejections are applied (see below).
Applicant’s arguments, see page 9, filed on 07/06/2022, with respect to amended drawing Fig 9 which includes characters “43” and “45” has been fully considered. The “Objection to the drawing” has been withdrawn.
Applicant’s arguments, see page 9, filed on 07/06/2022, overcomes the objections minor informalities to the specification. The objection to the specification has been withdrawn.
 Applicant’s claim amendment filed on 07/06/2022 overcomes the objection to claim 4. The objection to the claims has been withdrawn.
Drawings
The drawings were received on 07/06/2022. These drawings are (Figures 1-11) are acceptable and okay to enter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz et al. (US 20070000015A1) in view of Bybee (US9578904B2).
Regarding claim 1,  Alaniz discloses a support shirt comprising: a shirt body (Fig 1-2 and 13; #10 and 60); a pair of sleeves (Fig 5-10; 14, 16) positioned adjacent to an upper portion of the shirt body, the pair of sleeves attached to the shirt body at sleeve body holes (Fig 3; #54) located on the front of the shirt body, each of the pair of sleeves having a first end adapted to be attached to a respective sleeve body hole (Fig ¶-31-33), an opposite end, a first side edge, and a second side edge, the first side edge and the second side edge of each of the pair of sleeves being joined together by a coupling seam extending from the first end to the opposite end (Annotated Fig 1 below and Figs 7-10 show the connection of the seam 38 connection from first end to opposite end in a curved line.)

    PNG
    media_image1.png
    714
    593
    media_image1.png
    Greyscale

Annotated Fig 1 of Alaniz
However, Alaniz fails to discloses a notch portion formed in the first side edge and the second side edge of each of the pair of sleeves. 
Byebee discloses a notch portion formed in the first side edge and the second side edge of each of the pair of sleeves (Annotated Fig 2 below). 
    PNG
    media_image2.png
    373
    521
    media_image2.png
    Greyscale

Annotated Fig 2 of Bybee
Alaniz and Bybee are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Alaniz’s sleeve to have the teachings of Bybee by having a notch formed in the first side edge and the second side edge of each of the pair of sleeves in order to eliminate loose fabric about the wear’s armpit. (Col 2; lines 63-68).
Regarding claim 2, Alaniz as modified discloses the support shirt of claim 1 as described above and Bybee further discloses wherein the notch portion comprises a curvilinear surface (Portion that is curving inward) on the first side edge and the second side edge of each of the pair of sleeves forming a groove, a channel, or a recess (See the shape of curved (#208) portion as a groove) in the first side edge and the second side edge of each of the pair of sleeves (Annotated Fig 2 above of Bybee).

Regarding claim 3, Alaniz as modified discloses the support shirt of claim 1 as described above and Alaniz further discloses wherein the pair of sleeves (Fig 5-10; 14, 16) tilts downwardly (Fig 9-10, see the downward angle of sleeve 14 and 16) and curve inwardly from the shirt body (Fig 1, see the sleeve 14 and 16 curving toward inside of the shirt body).
Regarding claim 4, Alaniz as modified discloses the support shirt of claim 1 as described above and Bybee further discloses wherein the notch portion on the first side edge of a respective sleeve fits together with the notch portion on the second side edge of the respective sleeve (Annotated Fig 2 above, see first and second edges).
Regarding claim 7, Alaniz as modified discloses the support shirt of claim 1 as described above and Alaniz further discloses wherein the pair of sleeves extends forward of a frontal plane (Fig 1, horizontal portion above the head) extending across the shirt body at an angle of between 60 (degree) and 180(degree) (the portion of 14 and 16 just above the horizontal portion appears to be 90 degrees and the end of sleeves can be angled, up to 80 degrees; ¶-28).
Regarding claim 9, Alaniz as modified discloses the support shirt of claim 1 as described above and Alaniz further discloses wherein the sleeve body holes are round (See Fig 3, #54).
Regarding claim 10,  Alaniz discloses a support shirt comprising: a shirt body (Fig 1-2 and 13; #10 and 60); a pair of sleeves (Fig 5-10; 14, 16) positioned adjacent to an upper portion of the shirt body, the pair of sleeves attached to the shirt body at sleeve body holes (Fig 3; #54) located on the front of the shirt body, each of the pair of sleeves having a first end adapted to be attached to a respective sleeve body hole, an opposite end, a first side edge, and a second side edge (Annotated Fig 1 above), the first side edge and the second side edge of each of the pair of sleeves being joined together by a coupling seam extending from the first end to the opposite end (Fig 9-10; # the seams 38, 40, Figs 7-10 show the connection of the seam 38 connection from first end to opposite end in a curved line.)
However, Alaniz fails to discloses a notch portion forming a groove in the first side edge and the second side edge of each of the pair of sleeves.
Bybee discloses a notch portion forming a groove (See the shape of curved portion) in the first side edge and the second side edge of each of the pair of sleeves (Annotated Fig 2 above of Bybee).
Alaniz and Bybee are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Alaniz’s sleeve to have the teachings of Bybee by having a notch portion forming a groove in the first side edge and the second side edge of each of the pair of sleeves in order to eliminate loose fabric about the wear’s armpit (Col 2; lines 63-68).
Regarding claim 11, Alaniz as modified discloses the support shirt of claim 10 as described above and Alaniz further discloses wherein the pair of sleeves (Fig 5-10; 14, 16) tilts downwardly (Fig 9-10, see the downward angle of sleeve 14 and 16) and curve inwardly from the shirt body (Fig 1, see the sleeve 14 and 16 curving toward inside of the shirt body).
Regarding claim 12, Alaniz as modified discloses the support shirt of claim 10 as described above and Bybee further discloses wherein the notch portion on the first side of a respective sleeve fits together with the notch portion on the second side edge of the respective sleeve (Annotated Fig 2 above, see first and second edges).


Regarding claim 14, Alaniz as modified discloses the support shirt of claim 10 as described above and Alaniz further discloses wherein the sleeve body holes are round (See Fig 3, #54). 
Regarding claim 15,  Alaniz discloses a support shirt comprising: a shirt body (Fig 1-2 and 13; #10 and 60); a pair of sleeves (Fig 5-10; 14, 16) positioned adjacent to an upper portion of the shirt body, the pair of sleeves attached to the shirt body at sleeve body holes (Fig 3; #54) located on the front of the shirt body, each of the pair of sleeves having a first end adapted to be attached to a respective sleeve body hole, an opposite end, a first side edge, and a second side edge, the first side edge and the second side edge of each of the pair of sleeves being joined together by a coupling seam extending from the first end to the opposite end (Fig 9-10; # the seams 38, 40, Figs 7-10 show the connection of the seam 38 connection from first end to opposite end in a curved line).
However, Alaniz fails to discloses a notch portion forming a channel in the first side edge and the second side edge of each of the pair of sleeves.
Bybee discloses a notch portion forming a channel (See the shape of curved portion #208 a “V” shape narrow cut in the armpit area; channel) in the first side edge and the second side edge of each of the pair of sleeves (Annotated Fig 2 above of Bybee).
Alaniz and Bybee are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Alaniz’s sleeve to have the teachings of Bybee by having a notch portion forming a channel in the first side edge and the second side edge of each of the pair of sleeves in order to eliminate loose fabric about the wear’s armpit (Col 2; lines 63-68).
Regarding claim 18, Alaniz as modified discloses the support shirt of claim 15 as described above, and Alaniz further discloses wherein the pair of sleeves (Fig 5-10; 14, 16)  extends forward of a frontal plane (the horizontal portion above the head in Fig. 1) extending across the shirt body at an angle of between 60(degree) and 180 (degree) (¶-28; the portion of 14 and 16 just above the horizontal portion appears to be 90 degrees and the end of sleeves can be angled, up to 80 degrees).
Regarding claim 20, Alaniz as modified discloses the support shirt of claim 15 as described above, and Alaniz further discloses wherein the pair of sleeves tilts downwardly (Fig 9-10, see the downward angle of sleeve 14 and 16) and curve inwardly (Fig 1, see the sleeve 14 and 16 curving toward inside of the shirt body).
Claims 5, 6, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz et al. (US 20070000015A1) in view of Bybee (US9578904B2) and Peters (US 5383235A).
Regarding claim 5, Alaniz as modified discloses the support shirt of claim 1 as described above, however they both fail to disclose wherein the shirt body and the pair of sleeves comprises a single- or multi-ply fabric comprised of canvas, polyester, spandex, nylon, or cotton.
Peters discloses wherein the shirt body and the pair of sleeves comprises a single- or multi-ply fabric comprised of canvas, polyester, spandex, nylon, or cotton (Col 3, line 67; polyester).
Alaniz, Bybee and Peters are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alaniz’s shirt body and the pair of sleeves to have the teachings of Bybee by having a single- or multi-ply fabric comprised of polyester in order to provide a strong fabric and durability of the shirt against wear and tear while doing bench pressing activity. 
Regarding claim 6, Alaniz as modified discloses the support shirt of claim 5 as described above and Peters further discloses wherein the fabric has a tensile strength of at least 90 psi (Col 4, line 1).
Regarding claim 13, Alaniz as modified discloses the support shirt of claim 10 as described above, however they both fail to disclose wherein the shirt body and the pair of sleeves comprises a single- or multi-ply fabric comprised of canvas, polyester, spandex, nylon, or cotton.
Peters discloses wherein the shirt body and the pair of sleeves comprises a single- or multi-ply fabric comprised of canvas, polyester, spandex, nylon, or cotton (Col 3, line 67; polyester).
Alaniz, Bybee and Peters are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alaniz’s shirt body and the pair of sleeves to have the teachings of Bybee by having a single- or multi-ply fabric comprised of polyester in order to provide a strong fabric and durability of the shirt against wear and tear while doing bench press activity. 
Regarding claim 16, Alaniz as modified discloses the support shirt of claim 15 as described above, however both fail to disclose wherein the shirt body and the pair of sleeves comprises a single- or multi-ply fabric comprised of canvas, polyester, spandex, nylon, or cotton.
Peters discloses wherein the shirt body and the pair of sleeves comprises a single- or multi-ply fabric comprised of canvas, polyester, spandex, nylon, or cotton (Col 3, line 67; polyester).
Alaniz, Bybee and Peters are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alaniz’s shirt body and the pair of sleeves to have the teachings of Bybee by having a single- or multi-ply fabric comprised of polyester in order to provide a strong fabric and durability of the shirt against wear and tear while doing bench pressing activity. 
and durability of the shirt against wears and tear while doing bench pressing activity. 
Regarding claim 17, Alaniz as modified discloses the support shirt of claim 16 as described above and Peters further discloses wherein the fabric has a tensile strength of at least 90 psi (Col 4, line 1).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz et al. (US 20070000015A1) in view of Bybee (US9578904B2) and Knecht (US4473908A) 
Regarding claim 8, Alaniz as modified discloses the support shirt of claim 7 as described above, however both (Alaniz and Bybee) fail to disclose wherein the pair of sleeves extends from a transverse plane extending substantially perpendicular to the frontal plane at an angle of between +45(degree) and -45(degree).
Knecht discloses wherein the pair of sleeves extends from a transverse plane extending substantially perpendicular to the frontal plane at an angle of between +45(degree) and -45(degree) (Abstract, Col 2, line 37-38, 18-45 degree). 
Alaniz, Bybee and Knecht are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alaniz’s the pair of sleeves to have the teachings of Knecht by having a transverse plane extending substantially perpendicular to the frontal plane at an angle in order to reduce bunching up in one direction and pulling of fabric in the other (Col 2, line 39).
Regarding claim 19, Alaniz as modified discloses the support shirt of claim 18 as described above, however both (Alaniz and Bybee) fail to disclose wherein the pair of sleeves extends from a transverse plane extending substantially perpendicular to the frontal plane at an angle of between +45(degree) and -45(degree).
Knecht discloses wherein the pair of sleeves extends from a transverse plane extending substantially perpendicular to the frontal plane at an angle of between +45(degree) and -45(degree) (Abstract, Col 2, line 37-38, 18-45 degree). 
Alaniz, Bybee and Knecht are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; shirts. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alaniz’s the pair of sleeves to have the teachings of Knecht by having a transverse plane extending substantially perpendicular to the frontal plane at an angle in order to reduce bunching up in one direction and pulling of fabric in the other (Col 2, line 39).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                            
/SALLY HADEN/Primary Examiner, Art Unit 3732